Citation Nr: 1709266	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  11-17 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right leg disability, to include as secondary to the service-connected left leg stress fracture.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel

INTRODUCTION

The Veteran served on active duty from September 1990 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board reopened and remanded the issue of entitlement to service connection for a right leg disability in April 2014.  In October 2014, the Board again remanded the issue for further development.  In March 2015, the Board denied service connection for a right leg disability and the Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2016, the Court granted a Joint Motion for Remand (JMR), vacating the Board's March 2015 decision denying service connection for a right leg disability and remanding the case to the Board for additional evidentiary development.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

In November 2012, the Veteran testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The July 2016 Joint Motion for Remand states that the 2014 MRI imaging studies ordered by the November 2014 VA examiner should be obtained.  VA treatment records, attached to the claims file in September 2016, show that MRIs of the left and right leg without contrast have been scanned into vista imaging dated December 26, 2014.  The VA examiner who conducted the November 2014 examination drafted an addendum in January 2015.  The examiner noted that an MRI had been completed and the findings were: unremarkable MRI of both legs, no convincing significant muscular or marrow signal abnormality, no convincing stress reaction or fracture is seen.  Although it is unclear, the findings noted appear to be from the MRI imaging report itself and not an opinion provided by the examiner.  For clarity, the MRI imaging studies/report for the left and right legs should be obtained from vista imaging and be associated with the claims file.  Furthermore, the claims file should be returned to the November 2014 examiner for review and to provide an opinion based on the MRI imaging studies.  

Also, the Veteran has provided lay statements as to the history of his in-service right leg fracture and in-service treatment.  See November 2012 hearing transcript.  The examiner should specifically discuss these lay statements and render an addendum medical opinion.

In addition, the Veteran has requested that his case be remanded back to the Agency of Original Jurisdiction for review of additional evidence that he is submitting.  See September 2016 statement.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records since February 2017 and associate them with the claims file.

2. Obtain the November 2014 MRI imaging studies/reports ordered by the November 2014 examiner.  

VA treatment records attached to the claims file in September 2016 show that MRIs of the left and right legs without contrast have been scanned into vista imaging dated December 26, 2014.  

3. After the above has been completed, return the claims file to the November 2014 examiner for a clarifying opinion.  

The examiner is asked to provide the following opinions:

(a) Does the Veteran have a current right leg disability, to include stress fractures residuals at any time during the appeal period?

The examiner should review the MRI imagings/reports and specifically acknowledge review of the MRIs.

(b) If so, is it at least as likely as not (probability of 50 percent) that such right leg disability is etiologically related to service?
  
The examiner is asked to specifically address the Veteran's statements regarding the history of his in-service right leg fracture and in-service treatment.  See November 2012 hearing transcript.  

The examiner is advised that veterans are competent to report treatment, injuries and symptoms in service, regardless of the contents of the service treatment records, and those veterans' reports must be considered.  

(c) If the right leg disability is not related to service, is it at least as likely as not (probability of 50 percent) that the right leg disability was caused by the service-connected left leg stress fracture?

(d) If the right leg disability was not related to service or caused by the left leg stress fracture, is it at least as likely as not that the right leg disability was aggravated (i.e. worsened) beyond the nature progress by the service-connected left leg stress fracture?  

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's right leg disability or disabilities found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected left leg disability.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

An examination should only be provided to the Veteran if the examiner feels that another examination is necessary in order to provide the requested opinion.  If the November 2014 VA examiner is not available, another competent professional may provide the opinion after reviewing the November 2014 examination report and the claims file.  

If the examiner is unable to offer any of the requested opinions, it is essential that she offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 
4. Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




